Exhibit 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is entered into by and between
FreeStar Technology Corporation having an address at Neil Road, STE 430, Reno,
Nevada 89502, United States of America (the “Employer”), and Paul Egan, an
individual (the “Executive”).


AGREEMENT


The parties, intending to be legally bound, agree as follows:


1. DEFINITIONS


For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.


“Agreement” - This employment agreement.


“Board of Directors” - The board of directors of the Employer.


“Confidential Information” - Any and all:


(a) Trade secrets concerning the business and affairs of the Employer, product
specifications, data, know-how, formulae, compositions, processes, designs,
sketches, photographs, graphs, drawings, samples, inventions and ideas, past,
current, and planned research and development, current and planned manufacturing
or distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including object code and source code), computer software
and database technologies, systems, structures, and architectures (and related
formulae, compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information, including but
not limited to technology associated with off shore banking), and any other
information, however documented, that is a trade secret within the meaning of
applicable state or federal trade secret law; and


(b) Information concerning the business and affairs of the Employer (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, the names
and backgrounds of key personnel, personnel training and techniques and
materials, however documented); and


(c) Notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Employer containing or based, in whole or in part, on any
information included in the foregoing.


“Disability” - As defined in Section 5.2.


“Effective Date” - The date first appearing below.


“Employment Period” - The term of the Executive's employment under this
Agreement.


“Fiscal Year” - The Employer's fiscal year, as it exists on the Effective Date
or as changed from time to time.


“For Good Reason” - As defined in Section 5.3
 
 

--------------------------------------------------------------------------------


 
“Person” - Any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust association, organization, or governmental body.


“With Cause” - As defined in Section 5.4.


“Without Cause” - As defined in Section 5.5.


2. EMPLOYMENT TERMS AND DUTIES


2.1 EMPLOYMENT


The Employer hereby employs the Executive, and the Executive hereby accepts
employment by the Employer, upon the terms and conditions set forth in this
Agreement.
 
2.2 TERM


Subject to the provisions of Section 5, the term of the Executive's employment
under this Agreement will be five (5) years, beginning on the Effective Date and
ending on the fifth anniversary of the Effective Date.


2.3 DUTIES


The Executive will have such duties as are assigned or delegated to the
Executive by the Board of Directors and will serve as a Director, President,
Chairman of the Board of Directors and Chief Executive Officer of the Employer.
The Executive will devote the time, attention, skill, and energy necessary to
accomplish the Executive's duties under this Section 2.3, will use his best
efforts to promote the success of the Employer's business, and will cooperate
fully with the Board of Directors in the advancement of the best interests of
the Employer. Nothing in this Section 2.3, however, will prevent the Executive
from engaging in additional activities that are not inconsistent with the
Executive's duties under this Agreement.
 
3. COMPENSATION


(A) SALARY. The Executive will initially be paid an annual salary of €300,000
which will be payable in equal periodic installments according to the Employer's
customary payroll practices, but no less frequently than monthly. The annual
salary will be reviewed by the Board of Directors not less frequently than
annually, and may be adjusted in the sole discretion of the Board of Directors,
but in no event will the salary be less than €25,000 per month.


(B) BONUS. The Executive will participate in an executive bonus plan (the
“Executive Bonus Plan”) whereby the Executive will be eligible for an annual
bonus payable in (i) unregistered shares of the Company’s common stock, and S-8
shares of the Company’s common stock (ii) an option or options to purchase S-8
shares of the Company’s common Stock. Such options will be convertible in a
“cash-free” conversion by the Executive, whereby the conversion price of the
stock, upon exercise, will be deemed additional compensation to the Executive
and will not require the Executive to remit cash to the Company. Specific terms
and trigger events of the Executive Bonus Plan will be determined annually,
prior to the end of the applicable fiscal year, by the Board of Directors and
also maybe adjusted at any time in the sole discretion of the Board of
Directors; provided, that, once an Executive Bonus Plan is approved, the Board
may not reduce the compensation payable or increase the targets, if any, under
such plan for the then-current fiscal year without the written consent of
Executive.


(C) BENEFITS. The Executive will, during the Employment Period, be permitted to
participate in such pension, profit sharing, bonus, life insurance,
hospitalization, major medical, and other employee benefit plans of the Employer
that may be in effect from time to time, to the extent the Executive is eligible
under the terms of those plans.
 
 

--------------------------------------------------------------------------------



 
4. EXPENSES


4.1 GENERAL


The Employer will pay the Executive's dues in such professional societies and
organizations as the Board of Directors deems appropriate, and will pay on
behalf of the Executive (or reimburse the Executive for) reasonable expenses
incurred by the Executive at the request of, or on behalf of, the Employer in
the performance of the Executive's duties pursuant to this Agreement, and in
accordance with the Employer's employment policies, including reasonable
expenses incurred by the Executive in attending conventions, seminars, and other
business meetings, in appropriate business entertainment activities, and for
promotional expenses.


4.2 AUTOMOBILE


The Employer will also pay the Executive's automobile allowance of €1,500, to
include lease and tax payments, maintenance and repair, insurance premiums, and
fuel charges, but in no event shall the automobile allowance be less than €1,500
per month.


5. TERMINATION


5.1 EVENTS OF TERMINATION


The Employment Period, the Executive's compensation and any and all other rights
of the Executive under this Agreement, with the exception of the severance
and/or other rights of Executive under Section 5.6 of this Agreement, will
terminate (except as otherwise provided in this Section 5):


(a) Upon the death of the Executive;


(b) Upon the Disability of the Executive (as defined in Section 5.2) immediately
upon notice from either party to the other;


(c) Upon termination of this Agreement by Executive, For Good Reason (as defined
in Section 5.3) upon not less than thirty days' prior notice from the Executive
to the Employer;


(d) Upon termination of this Agreement by the Company With Cause (as defined in
Section 5.4); or


(e) Upon termination of this Agreement by the Company Without Cause (as defined
in Section 5.5)


5.2 DEFINITION OF DISABILITY


For purposes of Section 5.1, the Executive will be deemed to have a “Disability”
if, for physical or mental reasons, the Executive is unable to perform the
essential functions of the Executive's duties under this Agreement for 120
consecutive days, or 180 days during any twelve month period, as determined in
accordance with this Section 5.2. The disability of the Executive will be
determined by a medical doctor selected by written agreement of the Employer and
the Executive upon the request of either party by notice to the other. If the
Employer and the Executive cannot agree on the selection of a medical doctor,
each of them will select a medical doctor and the two medical doctors will
select a third medical doctor who will determine whether the Executive has a
disability. The determination of the medical doctor selected under this Section
5.2 will be binding on both parties. The Executive must submit to a reasonable
number of examinations by the medical doctor making the determination of
disability under this Section 5.2, and the Executive hereby authorizes the
disclosure and release to the Employer of such determination and all supporting
medical records. If the Executive is not legally competent, the Executive's
legal guardian or duly authorized attorney-in-fact will act in the Executive's
stead, under this Section 5.2, for the purposes of submitting the Executive to
the examinations, and providing the authorization of disclosure, required under
this Section 5.2.
 
 

--------------------------------------------------------------------------------


 
5.3 DEFINITION OF “FOR GOOD REASON”


For purposes of Section 5.1, the phrase “For Good Reason” means any of the
following: (a) The Employer's material breach of this Agreement; (b) the
assignment of the Executive without his consent to a position, responsibilities,
or duties of a materially lesser status or degree of responsibility than his
position, responsibilities, or duties at the Effective Date; or (c) the
requirement by the employer that the Executive be based anywhere other than in
Dublin, Ireland or Santo Domingo, Dominican Republic.


5.4 DEFINITION OF “WITH CAUSE”


For the purposes of Section 5.1, the phrase “With Cause” means any of the
following (a) Executive is convicted of, pleads guilty to or confesses to any
felony, any act of fraud, misappropriation or embezzelement; (b) Executive
willfully refuses to implement or follow a reasonable and lawful policy or
directive of the Employer, which breach is not cured within thirty (30) days
after written notice to the Executive from the Employer; or (c) Executive
materially breaches any term of this Agreement which breach is not cured within
thirty(30) days after written notice to the Executive from the Company.


5.5 DEFINITION OF “WITHOUT CAUSE”


For the purposes of Section 5.1, the phrase “Without Cause” means that
Executive’s employment is terminated by the Company for any reason other than
With Cause.
 
5.6 TERMINATION PAY


Effective upon the termination of this Agreement, the Employer will be obligated
to pay the Executive (or, in the event of his death, his designated beneficiary
as defined below) only such compensation as is provided in this Section 5.6, and
in lieu of all other amounts and in settlement and complete release of all
claims the Executive may have against the Employer. For purposes of this Section
5.6, the Executive's designated beneficiary will be such individual beneficiary
or trust, located at such address, as the Executive may designate by notice to
the Employer from time to time or, if the Executive fails to give notice to the
Employer of such a beneficiary, the Executive's estate. Notwithstanding the
preceding sentence, the Employer will have no duty, in any circumstances, to
attempt to open an estate on behalf of the Executive, to determine whether any
beneficiary designated by the Executive is alive or to ascertain the address of
any such beneficiary, to determine the existence of any trust, to determine
whether any person or entity purporting to act as the Executive's personal
representative (or the trustee of a trust established by the Executive) is duly
authorized to act in that capacity, or to locate or attempt to locate any
beneficiary, personal representative, or trustee.


If any Bonus Plan Compensation is due to Executive under this Section 5.6, then,
in cases where the Executive Bonus Plan is dependent upon the Company’s fiscal
year end financials, the Company shall pay the Executive Bonus Plan compensation
within 90 days of the end of the fiscal year, after such amounts have been
determined.


(A) TERMINATION BY THE EXECUTIVE FOR GOOD REASON. If the Executive terminates
this Agreement For Good Reason, the Employer will pay the Executive (i) a lump
sum payment equivalent to a year’s annual salary and (ii) that portion of the
Executive’s entitlement under the Executive's Bonus Plan as set out in Section
3(B) for the Fiscal Year in which the termination “For Good Reason” occurs.
 
(B) TERMINATION UPON DISABILITY. If this Agreement is terminated by either party
as a result of the Executive's Disability, the Employer will pay the Executive a
lump sum payment equivalent to one year’s annual salary of the Executive and his
entitlements under the Executive Bonus Plan, for the Fiscal Year during which
the Disability occurs.
 
 

--------------------------------------------------------------------------------


 
(C) TERMINATION UPON DEATH. If this Agreement is terminated because of the
Executive's death, the Executive will be entitled to receive a lump sum payment
equivalent to one year’s annual salary and his entitlements under the Executive
Bonus Plan, for the Fiscal Year during which his death occurs.


(D) TERMINATION WITHOUT CAUSE. If the Company terminates this Agreement Without
Cause, the Employer will pay the Executive (i) a lump sum payment equivalent to
a year’s annual salary and (ii) that portion of the Executive’s entitlement
under the Executive's Bonus Plan as set out in Section 3(B) for the Fiscal Year
in which the termination Without Cause occurs.


(E) Termination With Cause. If the Company terminates the Executive’s employment
With Cause (or the Executive voluntarily terminates his employment other than
For Good Reason), then the Company shall pay Executive all accrued salary
through the date of such termination.


(F) BENEFITS. In all cases, in addition to the amounts set forth above, the
Executive will receive, as part of his termination pay pursuant to this Section
5, (i) any payment or other compensation for any vacation, holiday, sick leave,
or other leave unused on the date the notice of termination is given under this
Agreement and (ii) any expense reimbursements owed to Executive under the
provisions hereof or the Company’s expense reimbursement policies, and (iii) any
unpaid automobile allowance for the month that the termination occurs.


6. CONFIDENTIALITY AND NON-DISCLOSURE; TRADE SECRETS


6.1 ACKNOWLEDGMENTS BY THE EXECUTIVE


The Executive acknowledges that (a) during the Employment Period and as a part
of his employment, the Executive will be afforded access to Confidential
Information; (b) public disclosure of such Confidential Information could have
an adverse effect on the Employer and its business; and (c) the provisions of
this Section 6 are reasonable and necessary to prevent the improper use or
disclosure of Confidential Information and to provide the Employer with
exclusive ownership of all Employee inventions.


6.2 CONFIDENTIALITY; TRADE SECRETS


In consideration of the compensation and benefits to be paid or provided to the
Executive by the Employer under this Agreement, the Executive covenants as
follows:
 
(i) During and following the Employment Period, the Executive will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of the Employer or except as
otherwise expressly permitted by the terms of this Agreement.


(ii) Any trade secrets of the Employer will be entitled to all of the
protections and benefits under applicable state and federal trade secret law and
any other applicable law. If any information that the Employer deems to be a
trade secret is found by a court of competent jurisdiction not to be a trade
secret for purposes of this Agreement, such information will, nevertheless, be
considered Confidential Information for purposes of this Agreement. The
Executive hereby waives any requirement that the Employer submits proof of the
economic value of any trade secret or posts a bond or other security.


(iii) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Executive.

 

--------------------------------------------------------------------------------


 
6.3 DISPUTES OR CONTROVERSIES


The Executive recognizes that should a dispute or controversy arising from or
relating to this Agreement be submitted for adjudication to any court,
arbitration panel, or other third party, the preservation of the secrecy of
Confidential Information may be jeopardized. All pleadings, documents,
testimony, and records relating to any such adjudication will be maintained in
secrecy and will be available for inspection by the Employer, the Executive, and
their respective attorneys and experts, who will agree, in advance and in
writing, to receive and maintain all such information in secrecy, except as may
be limited by them in writing.


7 MISCELLANEOUS


7.1 AUTHORITY; APPROVAL BY BOARD OF DIRECTORS


This Agreement has been duly authorized and approved by the Company’s Board of
Directors. The undersigned person executing this Agreement on behalf of the
Company has been duly authorized by the Company to execute and deliver this
Agreement. The Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder, including all compensation due
hereunder including the Executive Bonus Plan. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company. This
Agreement constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.
 
7.2 WAIVER


The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by either party in exercising any
right, power, or privilege under this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other party; (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of such
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement.


7.3 BINDING EFFECT; DELEGATION OF DUTIES PROHIBITED


This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which the Employer may merge or
consolidate or to which all or substantially all of its assets may be
transferred. The duties and covenants of the Executive under this Agreement,
being personal, may not be delegated.


7.4 ENTIRE AGREEMENT; AMENDMENTS


This Agreement and the documents executed in connection herewith contain the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, between
the parties hereto with respect to the subject matter hereof. This Agreement may
not be amended orally, but only by an agreement in writing signed by the parties
hereto.


7.5 GOVERNING LAW


This Agreement will be governed by the laws of the State of Nevada without
regard to conflicts of law principles.
 
 

--------------------------------------------------------------------------------


 
7.6 JURISDICTION


This Agreement shall in all respects be interpreted, enforced, and governed by
and under the laws of the State of Nevada without giving effect to its conflicts
of law provisions. The Parties each expressly agree to the appropriateness of
and consent to the venue and jurisdiction of the State of California in the
County of Orange and all state and federal courts having geographical
jurisdiction for such County as the exclusive forum for the purposes of any
action to enforce or interpret this Agreement.


7.7 SECTION HEADINGS, CONSTRUCTION


The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.


7.8 SEVERABILITY


If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable. Time is of the essence in this
Agreement and every provision hereof.




EMPLOYER
FREESTAR TECHNOLOGY CORPORATION




_________________________________________                    Dated:________________________________
Name:____________________________________
Title:_____________________________________




EXECUTIVE
PAUL EGAN


___________________________________                  Dated:________________________________
Paul Egan
 

--------------------------------------------------------------------------------

